407 F.2d 1328
Thomas A. CONROY, Trustee in Bankruptcy for Leslie D.Stickler, Bankrupt, Plaintiff-Appellee,v.Edgar I. SHOTT, Jr., Defendant-Appellant.
No. 17966.
United States Court of Appeals Sixth Circuit.
June 21, 1968.

James G. Andrews, Jr., Cincinnati, Ohio, for appellant.
S. Arthur Spiegel, Cincinnati, Ohio (J. Vincent Aug, S. Arthur Spiegel, Cincinnati, Ohio, on the brief), for appellee.
Before WEICK, Chief Judge, and EDWARDS and PHILLIPS, Circuit Judges.

ORDER

1
This is the second appeal in this case from the United States District Court for the Southern District of Ohio.  In the opinion in the former appeal, reported at 363 F.2d 90, cert. denied, 385 U.S. 969, 87 S. Ct. 501, 17 L. Ed. 2d 433, this Court decided all issues of liability against appellant and in favor of the trustee in bankruptcy.  The case was remanded to the District Court for a redetermination of the amount of the judgment by the following language:


2
'The record discloses 600 or more transactions between defendant and the bankrupt, which presumable involved many loans, credits and repayments.  The record does not demonstrate to our satisfaction that the cumulative total of $1,363,410 is the correct basis for judgment.


3
'The judgment of the district court is vacated and the case is remanded for a redetermination of the amount of the judgment.' 363 F.2d at 94.


4
After the announcement of the decision of this Court, a jury trial was held to determine the amount of appellant's liability.  The trustee offered evidence to the effect that appellant received from the bankrupt the sum of $1,354,910 during the period between September 17, 1957, and January 4, 1961.  Neither the trustee nor appellant offered any evidence as to loans, credits or repayments.  The District Judge thereupon directed a verdict in favor of the trustee in the amount of $1,354,910 .


5
Since appellant failed to offer proof as to credits or payments, if any, to which he may be entitled, we hold that the District Judge did not err in directing a verdict.


6
It is ordered that the judgment of the District Court be and hereby is affirmed.